Citation Nr: 0630062	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  99-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for polyarthralgias of 
multiple joints, claimed as a result of exposure to herbicide 
agents (polyarthralgias due to Agent Orange).

2.  Entitlement to an increased rating for demyelinating 
disease with incoordination of the lower extremities and 
paresis of the extraocular muscles (claimed as nerves), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969.  This service included duty in the Republic of 
Vietnam from March 1968 to March 1969.  

These matters initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, in October 1999 (service connection claim) and 
June 2002 (increased rating claim).  

The Board is shown to have remanded one, or both, of these 
matters in March 2001, November 2004, and March 2005.  

In a May 2003 decision, the Board denied the veteran's claim 
for service connection for polyarthralgias due to claimed 
Agent Orange exposure.  He appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  Pursuant to a 
Joint Motion for Remand (Joint Motion), the Court entered an 
Order in March 2004, vacating the Board's decision, and 
remanding the claim for further action in accordance with the 
Joint Motion.

In May 2004, the veteran, in conjunction with his instant 
increased rating claim, provided testimony at the RO before 
the undersigned.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

This appeal was most recently remanded by the Board in March 
2005, in part, so that further action could be taken with 
respect to the two matters now before the Board.  The 
requested action was not sufficiently accomplished as 
directed.  As a result, unfortunately, the Board finds that 
another remand is necessary in this case.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

In March 2005, as to the matter of the veteran's claim for 
service connection for polyarthralgias of multiple joints, 
claimed as a result of exposure to herbicide agents 
(polyarthralgias due to Agent Orange), the Board directed 
that the veteran was to be scheduled for an appropriate VA 
examination in order to determine the etiology of any 
"polyarthralgias" of multiple joints found to be present.  
The examiner was to then render any opinion concerning the 
relationship, if any, between any diagnosed polyarthralgias 
and the veteran's service.  The examiner, as part of a 
December 2005 VA joints (orthopedic) examination report, is 
shown to have essentially opined as to the relationship of 
"poly arthritis" to the veteran's service.  However, as 
there is a distinction between polyarthralgias and poly 
arthritis, and as the veteran's current claim pertains to 
polyarthralgias, a remand, pursuant to 38 U.S.C.A. § 5103A, 
to obtain a clarifying medical opinion is necessary to 
determine the etiology of any diagnosed polyarthralgias found 
to be present.  

The same holds true for the increased rating matter now 
before the Board.  As part of the March 2005 remand, the 
veteran was be scheduled for a VA examination by a medical 
specialist in neurology, i.e., a neurologist, to determine 
the current extent and severity of his service-connected 
demyelinating disease with incoordination of lower 
extremities and paresis of extra ocular muscles.  The 
neurological examiner was to describe all neurological 
symptoms associated with the service-connected demyelinating 
disease and describe in detail the nature of the symptoms and 
the specific portions of the body affected by the service-
connected neurological disorder classified as demyelinating 
disease.  The examiner was additionally requested to discuss 
all areas of the body, including but not limited to, the 
lower extremities and whether each affected part more closely 
resembles a mild, moderate or severe incomplete paralysis, 
neuritis or neuralgia.  Unfortunately, however, the December 
2005 VA medical opinion was not supplied by a neurologist 
but, rather, by a registered nurse/nurse practitioner who 
examined the veteran at that time, and stated that the 
veteran was not known to have a demyelinating disease.  Also, 
the requested opinion concerning the matter of whether each 
affected part more closely resembles a mild, moderate or 
severe incomplete paralysis, neuritis or neuralgia was not 
addressed.  Again, as a result, another remand is therefore 
required.  Stegall, supra.

While the veteran was also scheduled for a VA ophthalmologic 
examination as directed by the Board, he failed to report for 
the scheduled examination, according to records in the claims 
file.  Accordingly, the Board will afford the veteran one 
more opportunity to undergo a VA ophthalmologic examination 
in conjunction with his claim for an increased rating.  
However, he is reminded that when the examination is 
scheduled in conjunction with a claim for increase, and he 
fails to report without good cause, the claim shall be 
denied.  See, e.g., 38 C.F.R. § 3.655 (2005).

Furthermore, the 2005 Remand again requested that the RO 
attempt to obtain Social Security Administration (SSA) 
records considered in any disability determination regarding 
the veteran.  In December 2005, it appears that the RO again 
requested these records from SSA but, again, no records or 
negative responses from the SSA jurisdictional office were 
obtained.  A handwritten note on the 2005 Remand in the file 
appears to indicate "neg 12/13/04" although it is unclear 
to what this refers.

Therefore, due process further requires that this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the SSA and 
obtain copies of any disability 
determination it made for the appellant 
and any records upon which such a 
decision (and any subsequent disability 
determinations) was based.  If records 
regarding such a claim are unavailable, 
that fact should be clearly entered in 
the claims file.

2.  The veteran should be scheduled for 
an appropriate VA examination conducted 
by a medical specialist, preferably an 
orthopedic physician, if feasible, to 
determine the etiology of any 
polyarthralgias of multiple joints found 
to be present.  All indicated tests and 
studies should be completed, all symptoms 
associated with the claimed disorder 
should be described and all clinical 
findings reported in detail.  The 
examiner should obtain a complete history 
of the claimed disorder from the veteran.

a.  The examining physician is 
requested to render an opinion as to 
whether the veteran has 
polyarthralgias of multiple joints.  
If polyarthralgias of multiple 
joints is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as 
not (i.e., at least a 50-50 
probability) that any currently 
diagnosed polyarthralgias of 
multiple joints was caused by 
military service, including exposure 
to Agent Orange or other herbicide, 
or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

b. If polyarthralgias of multiple 
joints is diagnosed, but not 
otherwise linked to herbicide 
exposure in service, the physician 
should proffer an opinion, with 
supporting analysis, as to the 
likelihood that the veteran's 
diagnosed polyarthralgias of 
multiple joints was caused by or 
aggravated by his service-connected 
demyelinating disease.  
The degree of polyarthralgias 
of multiple joints that would 
not be present but for the 
service-connected demyelinating 
disease should be identified.  

c. A complete rationale should be 
provided for all opinions expressed.  
The claims folders should be 
provided to the examiner prior to 
the examination and the examiner 
should indicate in the examination 
report if the veteran's medical 
records were reviewed.

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  The veteran should also be scheduled 
for VA examinations by appropriate 
medical specialists, e.g., in neurology 
and ophthalmology, to determine the 
current extent and severity of his 
service-connected demyelinating disease 
with incoordination of lower extremities 
and paresis of extra ocular muscles.  All 
indicated tests and studies should be 
conducted, all symptoms of the service-
connected disability should be described, 
and all clinical findings reported in 
detail.  Any additional examinations 
deemed warranted by the examiners should 
be conducted.

a.	The neurological examiner should 
describe all neurological 
symptoms associated with the 
service-connected demyelinating 
disease and describe in detail 
the nature of the symptoms and 
the specific portions of the body 
affected by the service- 
connected neurological disorder 
classified as demyelinating 
disease.  

	i. The examiner should discuss 
all areas of the body, 
including but not limited to, 
the lower extremities and 
whether each affected part more 
closely resembles a mild, 
moderate or severe incomplete 
paralysis, neuritis or 
neuralgia.
	
ii. The examiner is 
particularly requested to 
comment on the opinion rendered 
by the December 2005 examiner 
(to the effect that the veteran 
is not known to have a 
demyelinating disease).

b.  The ophthalmologist should 
examine the veteran for any 
impairment of the and extra ocular 
muscles, and ascertain the extent of 
diplopia for each eye by degrees 
pursuant to the criteria set forth 
in Diagnostic Code 6020.

A rationale should be provided for 
all opinions offered.  The veteran's 
claims files should be made 
available to the examiners prior to 
the examinations and the examination 
reports should indicate if the 
examiners reviewed the veteran's 
medical records.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for polyarthralgias of 
multiple joints and an increased rating 
for demyelinating disease with 
incoordination of the lower extremities 
and paresis of the extraocular muscles 
(claimed as nerves).  If the decision 
remains adverse, the appellant and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
that includes consideration of 38 C.F.R. 
§ 4.124a Diagnostic Code 8520 (2005) and 
38 C.F.R. § 4.84a Diagnostic Code 6090 
(2005).  The appellant and his attorney 
should be afforded a reasonable period of 
time within which to respond thereto.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

As these claims have been remanded several times, these 
claims must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



